 

STATE OF NORTH CAROLINA »”” 21CVS 1708

 

DURHAM County In The Generali Court Of Justice
L} District [] Superior Court Division

 

 

Name Of Plaintiff
SHEILA J. SPANN

 

 

 

 

Address CIVIL SUMMONS
/o 34 i i i
c/o 3400 Croasdaile Drive, Suite 300 (ALIAS AND PLURIES SUMMONS (ASSESS FEE)
City, State, Zip de ; _
Durham 2: N@ | o27005 7: |
VERSUS G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s) : Date Original Summons issued

CARRABBA’S ITALIAN GRILL, LLC

 

os Date(s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s} Named Below:
Name And Address Of Defendant 7 Name And Address Of Defendant 2
CARRABBA’S ITALIAN GRILL, LLC

c/o Registered Agent Corporate Creations Network Inc.

15720 Brixham Hill Avenue #300

Charlotte NC 28277-4784

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possibie, and, if needed, speak with someone who reads English and can translate these papers!
jIMPORTANTE! [Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.

iNO TIRE estos papeles!
Tiene que contestar a mas tardar en 30 dias. |Puede querer consultar con un abogado lo antes posible

acerca de su caso y, de ser necesario, hablar con alguien que fea inglés y que pueda traducir estes
documentos!

 

 

 

A Civil Action Has Been Commenced Against You!
You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer fo the complaint upon the plaintiff or plaintiff's attomey within thirty (0) days after you have been
served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.
If you fail to answer the compiaint, the plaintiff will apply to the Court for the retief demanded in the complaint.

 

Name And Address Of Plaintiff's Atfomey {if none, Address Of Plaintiff} Date issu Time
EB 1 9 2024

 

Andrew K. Sonricker Ss "AB [Jam Pia M

 

Kormbluth Ginsberg Law Group, P.A. Signature Flizabeth t

3400 Croasdaile Drive, Suite 300

 

 

 

 

Durham NC 27705 poenuy csc L_] Assistant CSC [_] Clerk OF Superior Court
Date Of Endorsement Time
[_] ENDORSEMENT (ASSESS FEE) [Jam []pm
This Summons was originafly issued on the date indicated Signature

above and returned not served, At the request of the plaintiff,

 

the time within which this Summons must be served is
extended sixty (60) days. [_]depuycsc = F_JAssistantcsc — ([] Clerk Of Superior Court

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 ar
fess are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if

so, what procedure is to be followed.

(Over)

AOC-CV-106, Rev. 4/18
© 2018 Administrative Office of the Courts

 

Case 1:21-cv-00253-JLW Document 1-2 Filed 03/29/21 Page 1 of 2
 

RETURN OF SERVICE

i certify that this Summons and a copy of the complaint were received and served as follows:

   

 

 

DEFENDANT 1

 

Date Served Time Served Name Of Defendant

[Jam []Pm

 

 

 

[] By delivering to the defendant named above a copy of the summons and complaint.

CL By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with 2
person of suitable age and discretion then residing therein.

[] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

 

[_] Other manner of service (specify)

 

[.] Defendant WAS NOT served for the following reason:

 

DEFENDANT 2

 

Date Served Time Served Name Of Defendant

[Jam [_]PM

 

 

 

_] By delivering to the defendant named above a copy of the summons and complaint.

L] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

_] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Leff (if corporation, give title of person copies ieft with)

 

 

[] Other manner of service (specify)

 

(| Defendant WAS NOT served for the following reason:

 

 

 

Service Fee Paid Signature Of Deputy Sheriff Making Return
$

Date Received Name Of Sheriff (type or print}

Date Of Return County Of Sheriff

 

 

 

AOC-CV-100, Side Two, Rev. 4/18
© 2018 Administrative Office of the Courts

Case 1:21-cv-00253-JLW Document 1-2 Filed 03/29/21 Page 2 of 2
